Citation Nr: 0900348	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative 
changes of the cervical spine, currently rated as 20 percent 
disabling.  

3.  Entitlement a rating in excess of 20 percent for nerve 
damage of the posterior tibial nerve, associated with 
residuals of a gunshot wound (GSW) of Muscle Group X, left 
foot and ankle.

4.  Entitlement to an increased rating for residuals of a GSW 
of Muscle Group X, left foot and ankle, currently rated as 10 
percent disabling.

5.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to May 
1968, and from February 1975 to August 1988.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2008, the veteran testified before the undersigned at 
a Board hearing in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

2.  The veteran does not exhibit forward flexion of the 
cervical spine to 15 degrees or less or the functional 
equivalent thereof; the veteran does not have favorable 
ankylosis of the entire cervical spine; the veteran has not 
had incapacitating episodes having a total duration of at 
least 4 weeks, but less than 6 weeks during the past 12 
months.  

3.  The veteran has mild impairment of the left ulnar nerve, 
due to his service-connected cervical spine disorder.  

4.  The veteran has severe incomplete nerve paralysis of the 
posterior tibial nerve, but he does not have complete nerve 
paralysis.  

5.  The veteran sustained a penetrating GSW of the left 
foot/ankle to Muscle Group X, requiring debridement, but 
there was no explosive effect, fascial defect, loss of muscle 
tissue or bony, neurological or vascular involvement; there 
are retained metallic foreign bodies; the injury was no more 
than moderate in degree.

6.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the cervical spine are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.25, 4.40, 4.45, 4.7, 4.71a, DC 5242 (20087).

3.  The criteria for a separate disability rating for 
neurological impairment of 10 percent, but no more, for mild 
incomplete paralysis of the left ulnar nerve, as a residual 
of service-connected cervical spine disorder have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.124a, DC 8516 (2008).

4.  The criteria for a rating in excess of 20 percent for 
nerve damage of the posterior tibial nerve, associated with 
residuals of GSW of Muscle Group X, left foot and ankle, are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, DC 
8525 (2008).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a GSW of Muscle Group X, left foot and ankle, 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 
4.56, 4.59, 4.71a; DC 5310 (2008).

6.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.87, 
Part 4, DC 6260 (2002 & 2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters have been sent to the claimant as follows: in 
October 2003, April 2004, February 2008, and in May 2008 for 
the cervical spine disorder; in November 2004, January 2006, 
March 2006, and May 2008 for PTSD; in October 2005, January 
2006, March 2006, and May 2008 for the GSW disorder; and in 
May 2008 for the posterior tibial nerve disability.  These 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notifications: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, in May 2008, a VCAA letter was sent to the 
veteran which complied with the directives in Vazquez-Flores, 
supra.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The numerous VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  The SOC, SSOC, and the numerous VCAA 
notice furnished the necessary additional information to the 
claimant with regard to his claim.  Thus, the Board finds 
even if there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

A March 2006 letter also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


PTSD

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130.

The veteran served in combat and was awarded the Purple 
Heart, among other decorations.  Service connection for PTSD 
was granted in a September 2003 rating decision based on 
inservice combat stressors.  An initial 30 percent rating was 
assigned effective March 2003 under DC 9411.

On October 12, 2004, the current claim for an increased 
rating was received.  VA outpatient records which were 
received thereafter and dated in 2004-2005 reflected Group 
Therapy treatment for his PTSD.  During that time, his GAF 
fluctuated between 61-72.  

In January 2005, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had last worked 
several years earlier, performing some teaching duties.  
Since that time, he felt that his PTSD symptoms had 
increased.  Mental status examination revealed that the 
veteran was alert and well-oriented.  His social skills were 
extremely well-developed.  There was no evidence of 
psychomotor agitation or retardation.  The veteran brought 
some service items with him to the interview and described 
his combat experiences in detail.  The veteran was emotional 
and tearful with some descriptions.  When seen at the 
interview, the veteran assumed an almost professorial manner 
as he described missions and used parts of his plane and his 
map book as audio-visual aids.  The veteran again described 
incidents in detail and was quite absorbed by these 
incidents.  The veteran was obviously of above average 
intelligence with the capacity for both abstract and 
pragmatic thought.  Long-term memory was very much intact.  
Short-term memory problems were present.  The veteran 
indicated that he would leave water running and was unable to 
multi-task.  He had a good deal of insight into his 
difficulties and his judgment seemed unimpaired for normal, 
everyday activities.  The veteran described having nightmares 
which had been terrifying and consistent.  The veteran's wife 
was unable to sleep in the same bed since he thrashed around.  
When the veteran would awake during the night, his tinnitus 
would keep him up and he was unable to return to sleep and 
would read.  The veteran related that he had guilt feelings.  
He also felt angry and ineffectual when he watched war-
related movies.  

The diagnosis was PTSD and his  GAF was 60.  The examiner 
indicated that the veteran had significant symptomatology 
associated with PTSD.  Rather than blocking or denying these 
feelings, the veteran appeared to have developed almost a 
counterphobic response by becoming totally preoccupied and 
enthralled by minutia regarding his experience.  The veteran 
provided the examiner a bibliography of 15-20 references.  
His defense against some of the intrusive memories appeared 
to be handling them on an intellectual (not emotional) plane.  

In a March 2005 rating decision, an increased rating for PTSD 
was denied.  The veteran appealed that determination.  

In January 2006, a letter was received from the veteran's 
wife.  She stated that the veteran did not sleep well.  Also, 
news of the Iraq war set the veteran off.  He would mute the 
television and then tell her what was going wrong.  She 
indicated that the veteran would get in a hyper mood, bang 
around, throw things, and swear.  She related that their 
youngest daughter tried not to come to their home if he was 
there.  She indicated that she, herself, had taken a full-
time job to get out of the house, in part.

In January 2006, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran had been married 
for 44 years, but their relationship was strained due to the 
veteran's angry conduct and emotional abuse.  The veteran had 
several close friends out of the area.  He did not belong to 
any clubs, groups, or organizations.  The veteran enjoyed 
reading.  There was no history of assaults or suicide 
attempts.  The veteran did have a history of substance abuse, 
specifically, alcohol dependence.  The veteran was 
participating in group therapy and was taking an anti-
depressant.  The veteran had recurrent and intrusive 
distressing recollections of Vietnam.  He also had a markedly 
diminished interest and participation in activities.  He had 
feelings of detachment and estrangement from others.  The 
veteran had difficulty falling asleep and staying asleep.  He 
also experienced irritability and outbursts of anger.  His 
PTSD caused clinically significant distress and impairment in 
social and occupational functioning.  

On mental status examination, the veteran appeared clean, 
neatly groomed, and appropriately dressed.  His speech was 
clear.  He was cooperative, friendly, relaxed, attentive, but 
also hostile toward the examiner.  The veteran's affect was 
normal and appropriate.  His mood was euthymic.  His 
attention was intact and he was oriented times three.  His 
thought processes showed that he was preoccupied with one or 
two topics.  His judgment was intact.  His intelligence was 
above average.  The veteran understood that he had a problem.  
There were no hallucinations, but he had mild inappropriate 
behavior.  His impulse control was good and there were no 
episodes of violence.  There was no suicidal or homicidal 
ideation, plans, or intent.  The veteran was able to maintain 
his minimal personal hygiene and did not have a problem with 
activities of daily living.  His memory appeared normal, but 
it was not formally assessed.  The veteran met the criteria 
for PTSD.  It was noted that he had recurring memories and 
dreams, some distressing, of Vietnam.  The diagnosis was 
PTSD.  The GAF was 50-55.  The examiner noted that the 
veteran had begun psychiatric treatment and had disclosed 
severe depression and a thought disorder.  It was thought 
that he minimized his problems or obscured them through 
elaborate explanations.  He had a long-standing history of 
angry outbursts which had impaired his marriage and his 
relationships with his children.  Although his PTSD might be 
improving, his emotional state might be deteriorating and he 
was more labile.  There was mild to moderate decreased 
productivity, reliability, an instability to perform tasks, 
and impairment in work, family, and other relationships.  

In February 2007, the veteran was afforded another VA 
examination.  It was noted that the veteran's treatment had 
been effective in increasing the veteran's awareness to 
triggers, but had not diminished his sensitivity, rather, it 
increased it and he was more sensitive/reactive than three 
years earlier.  In addition, his symptoms of irritability, 
flashbacks, and avoidance of triggers had increased.  It was 
noted that the veteran was still married and had good 
relationships with his wife, children, and brothers.  He also 
had three close friends who did not live nearby.  His 
brothers also lived far away.  It was noted that the veteran 
spent most of his time at home and alone with his wife who 
worked full-time.  He spent his time isolated and writing 
about Vietnam.  He had a short temper and avoided situations 
where he had to be in lines, in crowds, and in potential 
interpersonal conflicts and tension.  He avoided news and 
other reminders of the Iraq war as they aggravated him 
remarkably.  His sleep problems were noted.  

On mental status examination, the veteran appeared casually 
dressed.  He displayed persistent mannerisms.  His speech was 
spontaneous.  The veteran was cooperative, but irritable.  
His affect was full.  His mood was anxious, agitated, and 
depressed.  He was not able to do serial 7's, but was able to 
spell a word forwards and backwards.  He was oriented times 
three.  His thought processes revealed that he was rambling, 
exhibited looseness of associations, and tangentialities.  He 
was preoccupied with one or two topics.   He understood the 
outcome of behavior.  His intelligence was above average.  
The veteran understood that he had a problem.  The veteran 
did not have hallucinations or inappropriate behavior.  The 
veteran was able to interpret proverbs appropriately.  He had 
obsessive and ritualistic behaviors.  The examiner described 
his prayer rituals.  The veteran did not have panic attacks.  
He did not have thoughts of homicide or suicide.  His impulse 
control was fair and there were no episodes of violence.  
However, his mood was often irritable due to flashbacks and 
related arousal.  He was able to maintain minimal personal 
hygiene and did not have problems with his activities of 
daily living.  The veteran had depression.  His memory was 
normal.  The veteran had flashbacks, nightmares, and episodes 
were he felt the inservice episodes were recurring.  The 
veteran took efforts to avoid thoughts, feelings, 
conversations, places, and people associated with the trauma.  
The veteran had sleep disturbance, irritability, outbursts of 
anger, hypervigilance, and exaggerated startle response.  It 
was noted that the veteran had constructed his day to avoid 
triggers and he had techniques to ground himself and bring 
himself back to the present when he had a flashback.  He also 
used techniques to diminish rage, irritability, and feelings 
of intense anger.  The examiner noted that the veteran 
isolated himself to avoid potential triggers and had limited 
social contacts to protect himself and diminish potential 
flashbacks/loss of touch with reality.  The veteran indicated 
that he had been a teacher, but felt that his behavior had 
alienated critical staff and had deprived him of the 
opportunity to continue teaching.  

The diagnosis was PTSD.  The GAF was 45-50.  The examiner 
noted that the veteran had little appreciation for social 
cues and little ability to moderate his behavior in response 
to non-verbal and other situational cues.  The examiner noted 
that the veteran had been unable to secure employment due to 
his off-putting behavior.  His relationship with his wife was 
strained due to his persistent moodiness, irritability, and 
anxiety.  The veteran had foregone other close friendships 
due to trust issues and he had abandoned many of his former 
leisure activities due to PTSD and pain problems.  The 
examiner indicated that the veteran's prognosis was very poor 
given the fact that he had worsened with intense and 
appropriate treatment over the past year.  

In a March 2007 rating decision, the disability rating was 
increased from 30 to 50 percent effective October 2005, which 
the RO stated was the date of claim.  The actual date of 
claim was October 12, 2004.  

In May 2007, a letter was received from the veteran's VA 
clinical psychologist and acting director of a PTSD program.  
It was noted that the veteran had began outpatient treatment 
in October 2004.  He indicated that the program module was 
highly structured and included clinical assessment and 
treatment as well as individual and group therapy, family 
assessment and referrals, structured social skills training 
groups, and vocational counseling.  The veteran had attended 
106/110 classes.  The VA psychologist reviewed the veteran's 
inservice stressors.  He stated that the veteran has 
experienced recurrent and vivid nightmares; daily intrusive 
thoughts; flashbacks with auditory, olfactory, and visual 
hallucinations; reliving of combat experiences; increased 
irritability and frustration; anger outbursts; hyperarousal 
(heightened startle response, hypervigilance); and avoidance 
behavior.  He also battled with alcohol abuse secondary to 
PTSD as a way of numbing himself from his memories.  It was 
the clinical psychologist's professional opinion that the 
level of PTSD was severe enough that it significant 
interfered with occupational, interpersonal, and social 
functioning.  A list of current medications was provided.  

In March 2008, the veteran was afforded a VA examination.  At 
the time of the examination, the examiner noted that the 
veteran was intent on describing in detail a number of 
stressors and was controlling with the examiner and difficult 
to interrupt.  The veteran had a hypo-manic-like 
presentation.  There was a fair amount of irritability and 
some erratic behavior.  The veteran denied suicidal ideation, 
intent, or plan.  In appearance, the veteran was clean, well-
groomed, and neat.  He was alert, attentive, and fully 
oriented.  His affect was of normal intensity, mildly labile, 
and reflective of irritability and tension.  His mood 
appeared to be anxious and somewhat hypomanic.  His speech 
was clear and goal-directed, but he tended to monopolize the 
conversation.  The veteran attempted to talk over the 
examiner.  The veteran described having intrusive thoughts, 
flashbacks, and sleep disturbance.  The veteran indicated 
that his concentration was off and absorbed by his memories 
of Vietnam to the extent that he had difficulty focusing on 
other things.  The veteran denied hallucinations and 
delusions.  His mental pace was mildly rapid, but not 
markedly so.  The veteran was not demonstrating symptoms that 
would meet criteria for mania, but as noted, he had some 
hypomanic symptoms.  His insight and judgment were somewhat 
weak.  The veteran demonstrated an increase in arousal and 
distress.  The diagnosis was PTSD and the GAF was 51.  The 
examiner noted that the veteran would have significant 
difficulty managing social interactions and emotional 
stability in term of employment.  

In October 2008, the veteran testified at a Board hearing.  
With regard to his PTSD, the veteran related that he used to 
teach, but he was told that he was acting too aggressive.  
The veteran described some obsessional/ritual type of 
behavior.  

The veteran has been assigned a 50 percent rating from 
October 2005.  As noted, the Board finds that the current 
claim was received in October 2004.  Further, the Board finds 
that for the entire appeal period, a 70 percent rating, but 
no higher is warranted.  

Although the veteran's GAF has ranged from the 40's to the 
70's, the evidence shows a progressive decline in the 
veteran's cognitive and emotional functioning, despite his 
participation in a structured VA PTSD program.  The veteran's 
symptoms have increased and interfere with his daily 
functioning, particularly with regard to his interactions 
with others and his own personal recurrent feelings and 
recollections of Vietnam.  His behavior now includes 
hypomanic symptoms, increased irritability and anger, 
increased intrusive memories, and some obsessional and ritual 
types of activities.  As displayed to the VA psychologist as 
well as on the recent VA examination, the veteran has ways of 
coping with his PTSD symptoms, however, his coping mechanisms 
translate in certain instances to inappropriate behavior that 
would not be acceptable in a social environment, whether at 
work or in a social setting.  In sum, his PTSD results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood.

Nevertheless, as noted, the Board does not find that the 
veteran is so disabled that a 100 percent rating would be 
warranted.  The veteran does not have gross impairment in 
thought processes or communication.  The VA psychologist 
indicated that the veteran has some hallucinations, but these 
were not shown on other examinations.  Thus, the veteran does 
not suffer from persistent delusions or hallucinations.  His 
behavior included inappropriate interactions, but overall, it 
is not grossly inappropriate.  He is able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene, as he has always been described as being 
neat and clean.  The veteran is oriented to time and place.  
The veteran has some memory impairment, but he does not have 
memory loss for names of close relatives, own occupation, or 
own name.  Accordingly, the Board concludes that the criteria 
for a 100 percent rating are not met.  


Degenerative Changes of the Cervical Spine

In a September 1988 rating decision, service connection was 
granted for degenerative changes of the cervical spine and a 
10 percent rating was assigned under DC 5290.  

On September 29, 2003, a claim for an increased rating was 
received.  VA records show that in September 2003, the 
veteran reported that he had neck pain.  It was noted that 
the veteran had carpal tunnel syndrome as well as impingement 
syndrome of the right shoulder.  Current neck pain was 
located over the low posterior neck and paraspinal muscles 
without radiation.  The pain rated 7 on a scale of 0 to 10 
with 10 being worse.  The pain was worse with right and left 
rotation and on extension.  A magnetic resonance imaging 
(MRI) was performed which revealed mild to moderate spinal 
stenosis at C4-5 and C5-6; moderate spinal stenosis at C6-7; 
mild neural foraminal narrowing at C3-4; mild neural 
foraminal narrowing at C4-5 with moderate severity; mild 
neural foraminal narrowing on the left side at C5-6; and a 
severe degree of neural foraminal narrowing on the left side.  

In December 2003, the veteran was afforded a VA examination.  
Currently, the veteran complained of neck and shoulder pain.  
He indicated that he had difficulty performing overhead 
activities.  He reported having pain when pushing downwards, 
heaving lifting, and on repetitive pushing and pulling.  
Physical examination revealed full range of motion of the 
shoulders, but with pain on elevation to 110 degrees and on 
adduction.  There was no loss of strength.  There was no 
crepitance.  There was no instability or atrophy.  The 
diagnosis was impingement syndrome of the right shoulder.  
The examiner did indicate an etiological relationship between 
this disability and the cervical spine disability.  

In February 2004, the veteran was afforded a cervical spine 
examination.  The veteran reported that he had neck pain 
which was usually a 5 on a pain scale of 0 to 10 with 10 
being worse.  His pain would sometimes escalate to a 7.  The 
veteran reported that if he drove for over an hour, the pain 
would be significant in his neck and he also had stiffness.  
The veteran related that he had occasional numbness in his 
left arm and little finger.  However, the veteran indicated 
that he did not have any problems using his arms or hands.  
The veteran also reported decreased range of motion of his 
neck.  

Physical examination revealed normal range of motion on 
flexion.  Flexion was from 0 to 45 degrees.  Extension was 
from 0 to 20 degrees.  Right lateral bending was from 0 to 30 
degrees.  Left lateral bending was from 0 to 10 degrees.  
Rotation was from 0 to 45 degrees on the right and from 0 to 
10 degrees on the left.  Rotation towards the left generated 
pain.  Extension generated pain and flexion toward the left 
also generated pain.  There were no observable spasms or 
palpable spasms involving the neck.  There were no motor 
deficits in the muscle groups of the upper extremities.  
Reflexes were 2+ and symmetrical at the biceps and triceps, 
bilaterally.  His grip strengths were equal.  There was no 
evidence of loss of sensation.  Prior August 2002 x-rays and 
the prior MRI were noted.  Those x-rays revealed relatively 
advanced hypertrophic degenerative disc disease of the 
cervical spine with narrowing of the intervertebral disc 
spaces from the C4 to the C7 levels.  The impression was 
significant disc and joint disease involving the cervical 
spine with limited range of motion.  

In a February 2004 rating decision, an increased rating of 20 
percent was granted for degenerative changes of the cervical 
spine effective September 29, 2003 (date of claim for an 
increased rating).  The 20 percent rating was made effective 
under DC 5242.  

Thereafter, that same month, the veteran requested pain 
medication for deep muscle pain in the left neck.  Her had 
been taking Motrin as well as muscle relaxants.  

In December 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he had 
neck pain as well as occasional numbness and tingling within 
the ulnar nerve distribution of his bilateral hands, in the 
4th and 5th digits.  He stated that the pain intensity was a 5 
on a scale of 0 to 10 with 10 being worse.  During a flare-
up, his neck pain was an 8.  To alleviate the pain, he took 
Tramadol.  The veteran stated that during a flare-up, 
rotating his neck caused pain.  He denied having any bowel or 
bladder problems.  

Physical examination revealed no tenderness to palpation 
along the spine itself or paraspinal musculature.  There were 
no scars.  He had a negative spurling test.  On range of 
motion testing, he had forward flexion to 45 degrees with 
pain at the extreme, flexion to 40 degrees with pain 
beginning at 30 degrees, right and left lateral flexion to 40 
degrees with pain beginning at 25 degrees, right and left 
lateral rotation to 80 degrees with pain beginning at 50 
degrees.  There was no obvious deformity of the neck or 
cervical spine itself.  There was no spasm.  Range of motion 
was not additionally limited by pain (other than indicated).  
On neurological examination, his sensation was intact 
throughout the lower extremities, including his axillary 
nerves.  He had 5/5 strength for his deltoids, biceps, and 
triceps, bilaterally.  He also had 5/5 strength throughout 
the musculature innervated by the ulnar nerve, anterior 
interosseous nerve, and posterior interosseous nerve 
bilaterally.  His reflexes were 2+ on both sides in his 
triceps, biceps, and brachioradialis.  His prior x-rays and 
MRI were noted.  The diagnosis was hypertrophic degenerative 
disc disease of the cervical spine.  

In a March 2005 rating decision, the RO proposed to reduce 
the 20 percent rating to 10 percent.  In an August 2005 
rating decision, the 20 percent rating was reduced to 10 
percent effective November 2005.  

In May 2006, a letter was received from the veteran's 
chiropractor who stated that a 12 week trial visit failed to 
provide the veteran significant relief of his chronic neck 
pain.  

In January 2007, the veteran was afforded another VA 
examination.  At that time, the veteran reported having neck 
pain for which he took medication.  When he had a flare-up, 
he experienced pain of 9 on a scale of 0 to 10 with 10 being 
worse.  He also described having radiating pain down his left 
side, resulting in numbness in the ulnar aspect of the 4th 
and 5th fingers.  Movement of the neck resulted in flare-ups, 
but the examiner was unable to state what the additional 
limitation would be.  He denied having any bowel or bladder 
weakness.  The veteran used a soft cervical collar.  The 
veteran indicated that he was unable to rotate his neck 
without significant pain.  

Physical examination revealed no tenderness on palpation of 
the spine itself or the paraspinal musculature.  There were 
no scars.  The veteran had a negative spurling test.  The 
veteran was able to flex to 35 degrees with pain at the 
extremes, extent to 15 degrees with pain at that point, right 
and left lateral bend to 25 degrees with pain at that point, 
and right and left laterally rotate to 30 degrees with pain 
at that point.  There was no spasm or obvious deformity.  On 
neurological examination, his sensation was intact throughout 
his bilateral upper extremities including his axillary nerve, 
lateral and brachial cutaneous nerve, medial nerve, ulnar 
nerve, and radial nerve.  He had 5/5 strength in his deltoid, 
biceps, and triceps and strength throughout his musculature, 
innervated by the ulnar nerve, the anterior interosseous 
nerve, and posterior interosseous nerve.  His reflexes 
bilaterally were 2+ for triceps, biceps, and brachioradialis.  
X-rays and prior MRI were reviewed.  The diagnosis was 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  

In a March 2007 rating decision, the disability rating was 
increased from 10 percent back to 20 percent effective 
November 1, 2005.  Thus, the prior rating was restored.  

In October 2008, the veteran testified at a Board hearing.  
The veteran described having fluctuating neck pain which 
interfered with his sleep and ability to engage in 
activities.  He was taking Tramadol for pain.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases 
and injuries of the spine.

Under the General Rating Formula as applicable to the 
veteran's neck disability, a 20 percent rating is warranted 
when forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees or the combined 
range of motion of the cervical spine is not greater than 170 
degrees or there is muscle spasm or guarding which is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent rating requires forward flexion of the cervical 
spine to 15 degrees or less; or with favorable ankylosis of 
the entire cervical spine.  

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008)

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating  Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

With respect to evaluating intervertebral disc syndrome, a 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks during the past 12 months; a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks during the past 12 
months; a 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 

Note (1) provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

The veteran does not exhibit forward flexion of the cervical 
spine to 15 degrees or less or the functional equivalent 
thereof.  Even considering pain and the other DeLuca 
criteria, the veteran is able to move his cervical spine 
considerably more than 15 degrees on flexion.  His flexion 
was between 35-45 degrees during the appeal period.  As the 
veteran is able to move his cervical spine, even with pain, 
he does not have favorable ankylosis of the entire cervical 
spine.  The veteran has not had incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks during any 12 month period during the appeal period.  

However, the veteran does have additional ulnar nerve 
impairment.  The veteran has reported bilateral upper 
extremity pain and radiation.  However, radiculopathy testing 
has been negative and he has a diagnosis of carpal tunnel 
syndrome.  Nevertheless, on a recent examination, he again 
described radiating pain to his left upper extremity.  
Although his sensation of the ulnar nerve is intact, he has 
numbness in the ulnar aspect of the 4th and 5th fingers of the 
left hand.  In affording the veteran every reasonable doubt, 
the Board finds that the evidence adequately establishes left 
ulnar nerve impairment, related to the cervical spine 
disorder.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Under Diagnostic Code 8516, mild incomplete paralysis 
warrants a 10 percent rating, moderate incomplete paralysis 
warrants a rating of 30 percent (major side) and 20 percent 
(minor side), and severe incomplete paralysis warrants a 40 
percent rating (major side) and 30 percent (minor side).  A 
maximum evaluation of 60 percent (major side) and 50 percent 
(minor side) is warranted for complete paralysis of the ulnar 
nerve of the major upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.

In this case, the veteran's ulnar nerve impairment is no more 
than sensory in nature and is mild degree.  Therefore, a 10 
percent rating is warranted for impairment to the left ulnar 
nerve.  The veteran does not otherwise have any associated 
objective neurologic abnormalities, including bowel or 
bladder impairment which he has consistently denied, which 
may be rated separately, under an appropriate diagnostic 
code.

Therefore, a rating in excess of 20 percent is not warranted 
for the orthopedic manifestations of the veteran's cervical 
spine disorder, but an additional 10 percent rating is 
warranted for related neurological manifestations identified 
as left upper ulnar nerve impairment.  


Nerve Damage of the Posterior Tibial Nerve and
GSW of Muscle Group X, Left Foot and Ankle

In July 1966, during service in Vietnam, the veteran was 
struck by small arms fire and sustained a wound to his left 
ankle with second degree burns over his medial malleolus.  
His wound was debrided the day of the injury and a bullet was 
removed.  There were no fractures, nerve, or artery 
involvement.  Several days later, the wound was noted to be 
healing well.  Approximately 10 days after surgery, it was 
noted that the proximal part of the wound had separated 
slightly and granulation tissue was forming.  On August 8, 
1966, the sutures were removed.  The area of granulation was 
slow to heal.  After daily dressing changes and cauterization 
with silver nitrate sticks, the wound finally closed.  
However, there was a small area of encrustation on the 
proximal part of the wound.  The veteran required an 
additional 30 days of convalescence to begin ambulating 
again.  He was discharged on a 30 days L3 profile, Code C.  
On his annual flight examination the following year (in 
August 1967), it was noted that the veteran had sustained a 
GSW to the left ankle, medial aspect.  

Post-service, the veteran was afforded a VA examination in 
January 1989.  Examination of the left ankle and left foot 
revealed no soft tissue or bony deformity.  There was a 12 
centimeter vertical medial surgical scar below the medial 
malleolus.  This scar was well-healed, non-tender to 
palpation, freely movable, and without keloid formation.  
Range of motion of the left ankle joint revealed dorsiflexion 
to 15 degrees, plantar flexion to 45 degrees, forefoot 
inversion to 25 degrees, and forefoot eversion to 15 degrees.  
The Achilles tendon reflex was positive.  The pulses 
(dorsalis pedis and posterior tibial) were adequate.  During 
a squatting maneuver, there was 1+ pain experienced in the 
left ankle and left foot.  

In a May 1989 rating decision, service connection was granted 
for residuals of GSW , MG X, of the left foot and ankle.  A 
10 percent rating was assigned under DC 5310.  An increased 
rating was denied in April 1996.  

In October 2005, the current claim for an increased rating 
was received.  

In January 2006, the veteran was afforded a VA examination.  
The veteran related that over the last year, his symptoms had 
progressively worsened.  He had difficulty with severe 
shooting, shock type of pain that occurred 3-4 times daily 
and mostly in the afternoon or evening or when he had been at 
rest.  He related it to changes in the weather, particularly 
wet weather.  He would have discomfort and pain in the medial 
aspect of the ankle and rated the pain as an 8 on a scale of 
0-10 with 10 being worse.  The veteran also described having 
"giving way" of the ankle, especially when walking on rough 
or uneven terrain.  He denied having swelling.  The veteran 
wore an ankle brace with straps anteriorly and medially.  
This made his ankle rigid.  He did not use assistive devices 
for ambulation.  He did not wear special shoes or orthotics.  
Physical examination revealed that the veteran walked without 
a perceivable limp.  He had no swelling of the left ankle or 
foot.  There was a well-healed scar that extended from the 
medical malleolus and it was in a V-type of pattern with the 
apex of the V facing anteriorly.  Dorsiflexion of the left 
ankle was to 5 degrees and plantar flexion was to 50 degrees.  
The veteran had eversion and inversion both to 10 degrees.  
The veteran exhibited full and normal circumduction.  
Repetitive range of motion of the ankle did not result in any 
pain nor did it result in fatigue.  

Motor testing revealed significant weakness with inversion of 
the left ankle and was graded 3/5.  The other movements were 
5/5.  Sensation to light touch and pinprick was markedly 
diminished along the medial aspect of the left heel and on 
the plantar surface of the left heel towards the lateral 
border of the foot.  There was a positive Tinel's posterior 
to the medial malleolus of the left ankle creating shock 
sensation that radiated into the left calf and down the left 
foot.  There was no atrophy involving the calf muscles.  X-
rays revealed some metallic debris within the soft tissues, 
but not bony abnormalities.  There was no evidence of 
degenerative joint disease present.  The diagnosis was status 
post bullet wound to the left extremity resulting in nerve 
damage to the posterior tibial nerve with resultant 
paresthesias involving the medial calcaneal branch of that 
nerve.  The veteran had significant dysfunction in the 
posterior tibial tendon manifested as weakness with 
inversion.  All symptoms were related to the veteran's GSW.  

In a June 2006 rating decision, service connection was 
granted for nerve damage to the posterior tibial nerve and a 
10 percent rating was assigned under DC 8599-8525 effective 
January 2006.  The veteran appealed the initial 10 percent 
rating.  

In January 2007, the veteran was afforded another VA 
examination.  The veteran's complaints were consistent with 
those made on prior examination.  Physical examination 
revealed that palpation of the malleolus and any part of the 
foot resulted in no pain nor did movement result in fatigue.  
Motor tests revealed that the veteran had significant 
weakness with inversion of his left ankle, graded 3/5.  The 
other movements were 5/5.  Sensation to light touch and 
pinprick was markedly diminished along the medial aspect of 
the left heel and on the plantar surface of the left heel 
with the lateral border of the foot.  There was a positive 
Tinel posterior to the medial malleolus of the left ankle, 
creating shock sensation.  It radiated into the left calf and 
down into his foot.  There was no atrophy of the left calf 
muscle.  Range of motion of the left ankle revealed active 
and passive dorsiflexion to 10 degrees with no pain.  Plantar 
flexion was to 45 degrees with no pain.  Eversion was to 20 
degrees with no pain and inversion was to 20 degrees with no 
pain.  Fatiguing the joint caused no change in range of 
motion from pain, fatigue, weakness, lack of coordination, or 
lack of endurance.  X-rays revealed metallic debris within 
the soft tissue, but no bony abnormalities.  He had 
degenerative changes of the first metatarsophalangeal joint 
area.  

The examiner noted that the veteran's initial injury involved 
a missile, a bullet into the foot.  The veteran did not 
complain of muscle pain nor was there muscle atrophy, tissue 
loss, tendon damage, or herniation.  Muscle strength was 
normal.  The veteran did have nerve damage, as previously 
described.  The veteran had a scar which was in the area 
where the debridement was done of the left ankle.  It was 
approximately a 7 centimeter linear scar from the heel to the 
malleolus.  It was slightly lighter in pigmentation and about 
.5 in width.  It was not raised or depressed.  It was not 
adherent to underlying tissue.  It was not unstable, 
atrophic, shiny, or scaly.  There was no keloid formation.  
The scar did not create inflexibility and it did not affect 
the range of motion.  

The diagnosis was posterior tibial nerve damage from a GSW 
while in active service with resultant paresthesias involving 
the medial calcaneal branch of that nerve.  The veteran had 
significant dysfunction of the posterior tibial tendon 
manifested as weakness with inversion.  The scar did not 
result in residual impairment.  

In a March 2007 rating decision, the disability rating for 
the posterior tibial nerve disability was increased from 10 
percent to 20 percent effective January 2006, the date of 
service connection.  In addition, service connection for 
residual scar of the left ankle was granted.  There is no 
issue regarding the scar under appeal.  

In October 2008, the veteran testified at a Board hearing.  
With regard to his left foot/ankle, the veteran related that 
he had ankle pain and had problems performing leisure 
activities such as hunting.  He related that he wore an ankle 
support.  He had shooting pains, burning, and tingling.  He 
related that he was unable to stand if the pain was bad.  


Nerve Damage of the Posterior Tibial Nerve 

The veteran appealed the initial rating, as the increase of 
20 percent was dated back to the effective date of service 
connection and the veteran appealed the rating decision which 
granted service connection.  Thus, the Board finds that some 
discussion of Fenderson v. West, 12 Vet. App 119 (1999) is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, there has not been a material change 
in the disability level and a uniform rating is warranted.

DC 8525 provides ratings for paralysis of the posterior 
tibial nerve.  DC 8525 provides that mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 10 percent disabling; and severe 
incomplete paralysis is rated 20 percent disabling.

Complete paralysis of the posterior tibial nerve, paralysis 
of all muscles of sole of foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired, is rated 
30 percent disabling.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

In this case, the veteran has significant disability, 
particularly on inversion where he has weakness.  However, 
the veteran has been assigned the highest rating for partial 
paralysis.  In order for a higher 30 percent rating to be 
warranted, there must be complete paralysis of the posterior 
tibial nerve.  The veteran's disability does not rise to that 
level of severity.  Accordingly, the criteria for a 30 
percent rating are not met. 


GSW of Muscle Group X, Left Foot and Ankle

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5310, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

DC 5310 pertains to impairment of Muscle Group X.  

Under 38 C.F.R. § 4.73, DC 5310, Muscle Group X governs 
movements of the forefoot and toes and propulsion thrust in 
walking.  The muscles of Muscle Group X are divided into two 
groups, the plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei. 
Other important plantar structures are the Plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.  Slight disability of the 
plantar muscles of Muscle Group X warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability of the 
plantar muscles of Muscle Group X warrants a 10 percent 
rating; moderately severe muscle disability of the plantar 
muscle of Muscle Group X warrants a 20 percent rating; and 
severe muscle disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.

In this case, the veteran sustained a moderate, but not a 
moderately severe injury.  The veteran sustained a deep 
penetrating wound.  The veteran underwent debridement.  
Although there was an area of granulation that was slow to 
heal, the wound eventually closed.  The veteran did not have 
sloughing of soft parts or intermuscular scarring.  The 
veteran required an appropriate period of convalescence to 
heal, but thereafter, he did not have continued loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, 
and/or an inability to keep up with work requirements.  There 
was no loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  After 
healing, the records did not reflect positive evidence of 
impairment.  

The veteran sustained a moderate disability, which is 
reflected in the 10 percent rating for moderate disability.  

In order for a higher rating to be warranted, the evidence 
would have to show indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  This is not the case here.  
Post-service medical records showed that, in addition to the 
muscle injury, the veteran currently has residual nerve 
damage due to this injury as well as a scar, both of which 
were separately granted service connection and rated.  

The veteran does not exhibit the required symptoms for 
moderately severe muscle injury.  The veteran has weakness of 
his left foot/ankle, as well as dysfunction; however these 
symptoms were rated under the nerve residuals.  Further, as 
to the x-ray evidence of retained metallic debris within the 
soft tissue of the ankle, that finding alone does not dictate 
that the disability will be deemed moderately severe or 
severe.  The Board notes that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-circumstances test and no single 
factor is per se controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. 
App. 70 (1993).  In general, all disabilities, including 
those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  However, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  
A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  

DC 5271 evaluates ankle disability based on limitation of 
motion.  Moderate limitation of motion of the ankle warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The medical evidence shows that at worse, dorsiflexion was to 
5 degrees and plantar flexion was full at 45 degrees.  There 
was no pain on motion.  Thus, the functional impairment was 
not worse per DeLuca directives.  Therefore, even considering 
the veteran's left foot/ankle disability alternatively under 
DC 5271, a higher rating would not be warranted as the 
veteran does not have more than moderate limitation of 
motion.  

Likewise, in considering DC 5284 for foot injuries, a 10 
percent rating contemplates moderate injury, a 20 percent 
rating contemplates moderately severe injury, and a 30 
percent rating contemplates severe injury.  As noted, the 
veteran had a moderate injury.  Further, the residuals, 
separate from the nerve damage, are no more than moderate.  
Thus, a higher rating is not warranted on that basis.  

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent for residuals of the muscle 
injury. 


Tinnitus

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005) the Court held that the pre-1999 and pre-June 13, 2003 
versions of Diagnostic Code 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this 
decision to the Federal Circuit and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Veterans Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the veteran's claim was filed in June 2004; 
thus the pre-June 2003 version of Diagnostic Code 6260 does 
not apply.  In any event, it is now settled that the version 
of Diagnostic Code 6260 in effect prior to June 2003 as well 
as the current regulation precludes an evaluation in excess 
of a single 10-percent for tinnitus.  

Therefore, the claim for a higher rating for tinnitus, 
whether the veteran seeks higher than 10 percent in one ear, 
or separate 10 percent ratings for each ear must be denied 
under Diagnostic Code 6260.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating for PTSD (70 percent) 
as well as a separate rating for neurological manifestations 
of the veteran's cervical spine disability identified as left 
ulnar nerve impairment (10 percent), but the preponderance of 
the evidence is against higher rating for the orthopedic 
manifestations of the veteran's service-connected cervical 
spine, his posterior tibial nerve injury, his residuals of a 
GSW to the left foot/ankle, and tinnitus.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
disabilities do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  The veteran has not had 
frequent hospitalizations for his disabilities on appeal.  
While the veteran has reported industrial impairment, the 
ratings reflect that impairment, particularly the 70 percent 
rating for PTSD which addresses how that disorder limits 
employment.  Thus, the evidence does not indicate that the 
effects of his disabilities are beyond the industrial 
impairment expected with the assigned schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the manifestations of his service-
connected disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.




ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for degenerative changes of 
the cervical spine, is denied.  

A separate 10 percent rating for the neurological 
manifestations of the veteran's service-connected cervical 
spine disability manifested by mild incomplete paralysis of 
the left ulnar nerve, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for nerve damage of the 
posterior tibial nerve, associated with residuals of GSW of 
Muscle Group X, left foot and ankle, is denied.

A rating in excess of 10 percent for residuals of a GSW of 
Muscle Group X, left foot and ankle, is denied.

A rating in excess of 10 percent for bilateral tinnitus is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


